SUPPLEMENT DATED JANUARY 24, 2011 TO PROSPECTUS DATED MAY 1, 2010 WEALTHQUEST™ III VARIABLE UNIVERSAL LIFE INDIVIDUAL FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE CONTRACT CONTRACT FORM NUMBER WQVUL ISSUED BY AMERICAN NATIONAL INSURANCE COMPANY THROUGH ITS AMERICAN NATIONAL VARIABLE LIFE SEPARATE ACCOUNT This supplement updates certain information contained in your Prospectus.Please read it carefully and keep it with your prospectus for future reference. As of December 31, 2010, Securities Management and Research, Inc. (SM&R) was sold and is no longer a subsidiary of American National Insurance Company.SM&R’s new address is disclosed in this supplement. On page 45, the paragraph under WealthQuest™ III Variable Universal Life is deleted and replaced with the following: Issued by American National Insurance Company. Distributed by Securities Management and Research, Inc., 701 Tama Street, Building B, P. O. Box 868, Marion, Iowa52302-0868, Member FINRA, SIPC.As of December 31, 2010, Securities Management and Research, Inc. was sold and is no longer a subsidiary of American National Insurance Company. On page 52, the paragraph under WealthQuest™ III Variable Universal Life is deleted and replaced with the following: Issued by American National Insurance Company. Distributed by Securities Management and Research, Inc., 701 Tama Street, Building B, P. O. Box 868, Marion, Iowa52302-0868, Member FINRA, SIPC.As of December 31, 2010, Securities Management and Research, Inc. was sold and is no longer a subsidiary of American National Insurance Company.
